Citation Nr: 1121149	
Decision Date: 06/01/11    Archive Date: 06/09/11

DOCKET NO.  09-20 948	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Whether there is new and material evidence to reopen a claim of entitlement to service connection for a psychiatric disorder - including dysthymia, major depression, and schizophrenia.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel
INTRODUCTION

The Veteran served on active duty (AD) from November 1980 to November 1983, on active duty for training (ACDUTRA) from August to December 1984, and again on AD from December 1986 to August 1988.

This appeal to the Board of Veterans' Appeals (Board) is from a May 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, which determined there was not new and material evidence and, therefore, denied the Veteran's petition to reopen his claim for service connection for a psychiatric disorder - including specifically for dysthymia, major depression, and personality disorder.  The RO in Philadelphia, Pennsylvania, certified the appeal to the Board.

The Veteran initiated an appeal of that May 2007 RO decision by submitting a timely notice of disagreement (NOD) in June 2007.  After the RO issued a statement of the case (SOC) in December 2008, he contacted the RO in May 2009, so more than 60 days later, and requested an additional 30 days to submit a timely substantive appeal (VA Form 9 or equivalent statement) to complete the steps necessary to perfect his appeal to the Board.  38 C.F.R. §§ 20.200, 20.202 (2010).  The RO eventually received his VA Form 9 on July 2, 2009, so beyond the time limit he had for perfecting this appeal.  38 U.S.C.A. § 7105(d)(3) (West 2002); 38 C.F.R. § 20.302(b) (2010).  Moreover, the request for that 30-day extension also was not made prior to the expiration of the time limit for filing the VA Form 9 
to perfect his appeal.  38 C.F.R. §§ 20.202, 20.303 (2010).

Ordinarily, absent the filing of a timely VA Form 9 or timely request for an extension to file this document, the Board does not have jurisdiction to consider a claim.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).  See also Bowles v. Russell, 551 U.S. 205 (2007) and In re Fee Agreement of Cox, 10 Vet. App. 361, 374 (1997) (holding that if the claims file does not contain a timely NOD, SOC, and VA Form 9 [substantive appeal], the Board is not required, and in fact, has no authority, to decide the claim).


But in a decision more recently issued, Percy v. Shinseki, 23 Vet. App. 37 (2009), the Court indicated 38 U.S.C. § 7105(d)(3) does not operate as a mandatory jurisdictional bar precluding the Board from considering an appeal where the substantive appeal is untimely, rather, in light of the use of the term "may" in this statute, just gives the Board this discretionary authority not to.  Therefore, since the Veteran was never notified of this timeliness issue, including during his April 2011 hearing before the undersigned Veterans Law Judge (VLJ) at the Board's offices in Washington, DC (Central Office hearing), the Board is waiving this timely filing requirement and accepting jurisdiction over his claim.

The claim, however, requires further development before being decided.  So the Board is remanding the claim to the RO via the Appeals Management Center (AMC) in Washington, DC.


REMAND

Although the Board sincerely regrets the additional delay in deciding this appeal, the additional development of the claim is necessary to ensure there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.

A December 1998 decision shows the Veteran was awarded disability benefits by the Social Security Administration (SSA), in part, on account of his schizophrenia.  And while testifying during his recent April 2011 hearing, the Veteran indicated VA only has some, so not all, of his SSA records.  He indicated the ones VA has "...cut off about 2002 chronologically.  They might need to be updated,...."  See hearing transcript at page 16.  Obtaining any additional SSA records is especially important because the Veteran went on to testify during his hearing that a doctor that evaluated him for that SSA determination told him or stated for the record in front of the presiding administrative law judge that the psychiatric disability dates back to his military service.  See transcript at 
pages 16-17.

Since these outstanding SSA records (that is, any not already in the file) are apparently relevant to the claim, they must be obtained prior to deciding this appeal.  See 38 U.S.C.A. § 5107(a) (VA's duty to assist specifically includes requesting information from other Federal departments or agencies).  See also Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010) and Murincsak v. Derwinski, 2 Vet. App. 363, 370 (1992).

If this additional development results in a determination there is new and material evidence to reopen the claim, then the Veteran should be provided a VA compensation examination for a medical nexus opinion concerning whether his current psychiatric disorder(s) - whatever the diagnosis, is related to his military service or dates back to his service.  See Shade v. Shinseki, 24 Vet. App. 110 (2010) (holding that the language of VA regulations does not require the submission of new and material evidence as to each previously unproven element of a claim for a claim to be reopened).  He is not entitled this examination and opinion, however, unless and until there is new and material evidence to reopen his claim.  38 C.F.R. § 3.159(c)(4)(iii).

Accordingly, this claim is REMANDED for the following additional development and consideration:

1.  Obtain the Veteran's current SSA records (that is, any not already in the file), including especially any medical records considered by that agency in deciding his claim for disability benefits and/or oral or written statements or testimony indicating his current psychiatric disorder(s) date back to his military service or are related to his service.

The Veteran has received several psychiatric diagnoses, so not just of personality disorder, but also of dysthymia, major depression, and schizophrenia, etc., and all must be considered in determining his potential entitlement to service connection since the scope of a mental health disability claim includes any mental disability that reasonably may be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).

A personality disorder is not a disease or injury within the meaning of applicable legislation for VA compensation purposes, and, except as provided in 38 C.F.R. § 3.310(a) pertaining to secondary service connection, disability resulting from the personality disorder may not be service connected.  However, disability resulting from a mental disorder that is superimposed upon a personality disorder may be service connected.  See 38 C.F.R. §§ 3.303(c), 4.9, 4.127 (2010).  See also VAOPGCPREC 82-90 (July 18, 1990) (a reissue of General Counsel opinion 01-85 (March 5, 1985)); Quirin v. Shinseki, 22 Vet. App. 390, 394, 396 (2009); and Winn v. Brown, 8 Vet. App. 510, 516 (1996).

Moreover, the mere absence of indications of a psychiatric disorder (such as other than a personality disorder) during service or of a psychosis during the one-year presumptive period following service is not reason enough, alone, to deny service connection since it is possible even for a condition initially diagnosed after discharge, so long as the evidence, including that pertinent to service, establishes the disorder was incurred in service.  38 C.F.R. § 3.303(d).  According to 38 C.F.R. § 3.384, a "psychosis" includes the following specific disorders:  brief psychotic disorder, delusional disorder, psychotic disorder due to general medical condition, psychotic disorder not otherwise specified, schizoaffective disorder, schizophrenia, schizophreniform disorder, shared psychotic disorder, and substance-induced psychotic disorder.

2.  So if any additionally obtained SSA records, or any other additional evidence, results in a determination that there is new and material evidence to reopen the claim, the Veteran should be afforded a VA compensation examination for an opinion concerning the likelihood (very likely, as likely as not, or unlikely) that his current psychiatric disorder(s), whatever the specific diagnosis(es), is related to his military service or dates back to his service or, if a psychosis, initially manifested to a compensable degree with the one-year presumptive period following his discharge from active duty service.  This presumptive period only applies to his service on AD, not ACDUTRA.  See Smith v. Shinseki, 24 Vet. App. 40 (2010) and Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991).

To assist in answering these questions, the examiner must review the claims file, including a complete copy of this remand, for the pertinent history.  This review also must include consideration of the Veteran's service treatment records, service personnel records, and his hospitalization summary for dysthymia in January 1989 - less than five months after his active duty service ended in August 1988.

The term "as likely as not" (at least 50 percent probability) does not mean merely within the realm of medical possibility, rather, that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

The examiner must discuss the rationale of all opinions, whether favorable or unfavorable, if necessary citing to specific evidence in the record.

3.  Then readjudicate the claim in light of the additional evidence.  If the claim is not granted to the Veteran's satisfaction, send him and his representative a supplemental statement of the case (SSOC) and give them an opportunity to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of the claim.

The Veteran has the right to submit additional evidence and argument concerning the claim the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


